Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding Double Patenting rejection:

    PNG
    media_image1.png
    75
    798
    media_image1.png
    Greyscale

	The applicants’ remarks don’t overcome the DP rejection and thus the DP rejection is still maintained.
Applicants’ remarks regarding 112b rejection:

    PNG
    media_image2.png
    68
    637
    media_image2.png
    Greyscale

	Based on the amendments made to the claims, the 112b rejection in regards to “at least one of” in the Final Office action mailed 3/28/200 is hereby withdrawn.
Applicants’ remarks regarding the rejection of claims 21, 31 and 40:

    PNG
    media_image3.png
    139
    648
    media_image3.png
    Greyscale

	The applicant states in page 14 of the remarks, “none of the cited art explicitly teaches determining which of the one or more expert mode settings is responsible for the acceptable BER result based on a rollback technique”. The examiner respectfully disagrees with the applicants’ position. As per pages 16 and 17 of the Final Office action dated 3/28/2022, Izuka already teaches “a” rollback technique in paragraph [0055] and [0056].
Furthermore, according to the claim, a rollback technique simply comprises executing tests for the settings until one of them succeed or “rolling back” the settings that did not work. Under the broadest reasonable interpretation of the claim limitations, Izuka teaches such steps in paragraphs [0055] and [0056]. Moreover, the reference Viavi already teaches performing tests using expert mode settings that are applied in a predefined manner. Thus, the combination of the references Neal in view of Iizuka in further view of Viavi teaches the limitations of the amended claims 21, 31 and 40.
As stated above, the claimed rollback technique comprises the steps mentioned in claim 21. If the applicant would like a different interpretation of the “rollback technique”, the applicant is requested to incorporate the particular language of the desired interpretation within the claims.
Applicants’ further remarks regarding the rejection of claims 21, 31 and 40:

    PNG
    media_image4.png
    184
    647
    media_image4.png
    Greyscale

The applicant further states in page 15 of the remarks that the Examiner fails to say why or how the combination of the references would work and further states “Merely stating that it would have been obvious without and evidence or explanation, and citing what each reference can do on its own, is not a proper rationale for obviousness”. The examiner respectfully disagrees with the applicants’ position. Although Neal teaches a test instrument, Neal doesn’t teach the steps in relation to applying settings to check for acceptable BER and determining which setting is responsible for the acceptable BER based on a rollback technique and that the settings are expert mode settings. These steps are taught by Izuka and Viavi respectively and the combination of the references teach the limitations of the claim. One of ordinary skill in the art does not need step by step instruction on how to perform the modification of the references. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
Moreover, the Final Office Action dated 3/28/2022 in pages 16-18. already states the “evidence or explanation” for the obviousness rationale. Neal teaches the test instrument that does not teach all the limitations of the claim 21. Izuka in view of Viavi teaches those deficiencies and the combination of the references teach all the limitations of the claim. 
         Claim Status
Claims 21-40 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 of current application 17235711 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11005563 in view of Iizuka (US 2016/0142146). 
The subject matter claimed in the instant application is full disclosed in the US patent 11005563 and is covered by the patent since the Patent and the instant application are claiming common subject matter as follow:

The following is an example of how claims 21 and 29 of the instant application and Claim 1 of the Patent 11005563 are claiming common subject matter: 
Claims 21 and 29 of present application 17235711
Claim 1 of Patent US 11005563
21. A test instrument, comprising: a processor; and a memory, which when executed by the processor, performs an optics troubleshooting technique associated with an optical transceiver, as follows: 
determine signal power associated with a signal from an optical transceiver; 


apply one or more expert mode settings in a predefined order until an acceptable bit error rate (BER) result is achieved over a predefined test period; 
and determine which of the one or more expert mode settings is responsible for the acceptable BER result based on a rollback technique of at least some of the applied one or more expert mode settings,
wherein the rollback technique involves executing tests for the one or more expert mode settings until one of the export mode settings succeeds, or rolling back the settings that did not work.

29. The test instrument of claim 21, wherein determining which of the one or more expert mode settings is responsible for the acceptable BER result comprises: performing the rollback technique of at least some of the applied one or more expert mode settings, except for the most recently applied expert mode setting, to determine one particular expert mode setting, by itself, is responsible for the acceptable BER result
1. A test instrument, comprising: a processor;  and a memory, which when executed by the processor, performs an optics troubleshooting technique of an optical transceiver, as follows: 
identify a test signal from the optical transceiver;  
determine signal power associated with the signal; 
apply one or more expert mode settings in a predefined order until an acceptable BER result is achieved over a predefined test period;  
and determine which of the one or more expert mode settings is responsible for the acceptable BER result 








by performing a rollback technique of all the applied one or more expert mode settings, 
except for the most recently applied expert mode setting, to determine one particular expert mode setting, by itself, is responsible for the acceptable BER result. 


The features of claim 21 of the present application that is not explicitly stated (underlined below) in claim 1 of the US Patent 11005563 is:
“determine signal power associate with a signal from an optical transceiver” and “wherein the rollback technique involves executing tests for the one or more expert mode settings until one of the export mode settings succeeds, or rolling back the settings that did not work”.
	Regarding the first limitation, the Patent No. 11005563 states in claim 1 “identify a test signal from the optical transceiver, determine signal power associated with the signal”. Based on this limitation, it can be understood by one of ordinary skill in the art that the “a signal from an optical transceiver” is in fact the “test signal” that is identified in claim 1. 
	Moreover, in a similar field of invention, Iizuka teaches wherein the rollback technique involves rolling back the settings (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. test to determine the settings) that did not work (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument as taught by Patent US 11005563 and incorporate the transceiver error rate reducing functionality of the system taught by Iizuka as this will help realize stable signal transmission in the transmission apparatus (Iizuka: paragraph [0029]).
Furthermore, as shown above, claims 21 and 29 combined claims the common subject matter of claim 1 of US Patent 11005563.
Regarding claims 22-28 and 30 of the present application are respectively identical to claims 2-9, of the U.S. patent 11005563 and are also rejected.

The following is an example of how claims 31 and 38 of the instant application and Claim 10 of the Patent 11005563 are claiming common subject matter: 

Claims 31 and 38 of present application 17235711
Claim 10 of Patent US 11005563
31. A method for performing an optics troubleshooting technique of an optical transceiver, the method comprising: 


determining signal power associated with a signal from an optical transceiver; 
applying one or more expert mode settings in a predefined order until an acceptable bit error rate (BER) result is achieved over a predefined test period; 
and determining which of the one or more expert mode settings is responsible for the acceptable BER result based on a rollback technique of at least some of the applied one or more expert mode settings,
wherein the rollback technique involves executing tests for the one or more expert mode settings until one of the export mode settings succeeds, or rolling back the settings that did not work.


38. The method of claim 31, wherein determining which of the one or more expert mode settings is responsible for the acceptable BER result comprises: performing the rollback technique of at least some of the applied one or more expert mode settings, except for the most recently applied expert mode setting, to determine one particular expert mode setting, by itself, is responsible for the acceptable BER result.
16.  A method for performing an optics troubleshooting technique of an optical transceiver, the method comprising: identifying, by a processor, a test 
signal from the optical transceiver;
determining signal power associated with 
the signal;  
applying one or more expert mode settings in a predefined order until an acceptable BER result is achieved over a predefined test period;  
and determining which of the one or more expert mode settings is responsible for the acceptable BER result 










by performing a rollback technique of all the applied one or more expert mode settings, except for the most recently applied expert mode setting, to determine one particular expert mode setting, by itself, is responsible for the acceptable BER result.

The features of claim 31 of the present application that is not explicitly stated (underlined below) in claim 10 of the US Patent 11005563 is:
“determining signal power associate with a signal from an optical transceiver” and “wherein the rollback technique involves executing tests for the one or more expert mode settings until one of the export mode settings succeeds, or rolling back the settings that did not work”.
	Regarding the first limitation, the Patent No. 11005563 states in claim 10 “identifying… a test signal from the optical transceiver, determining signal power associated with the signal”. Based on this limitation, it can be understood by one of ordinary skill in the art that the “a signal from an optical transceiver” is in fact the “test signal” that is identified in claim 10. 
	Moreover, in a similar field of invention, Iizuka teaches wherein the rollback technique involves rolling back the settings (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. test to determine the settings) that did not work (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument as taught by Patent US 11005563 and incorporate the transceiver error rate reducing functionality of the system taught by Iizuka as this will help realize stable signal transmission in the transmission apparatus (Iizuka: paragraph [0029]).
Furthermore, as shown above, claims 31 and 38 combined claims the common subject matter of claim 10 of US Patent 11005563.
Regarding claims 32-37 and 39 of the present application are respectively identical to claims 11-17, of the U.S. patent 11005563 and are also rejected.

The following is an example of how claim 40 of the instant application and Claim 18 of the Patent 11005563 are claiming common subject matter: 
Claim 40 of present application 17235711
Claim 18 of Patent US 11005563
40. A non-transitory computer-readable storage medium, which when executed by a processor, performs an optics troubleshooting technique of an optical transceiver, as follows: 


determining signal power associated with a signal from an optical transceiver; 
applying one or more expert mode settings in a predefined order until an acceptable bit error rate (BER) result is achieved over a predefined test period;

and determining which of the one or more expert mode settings is responsible for the acceptable BER result based on a rollback technique of at least some of the applied one or more expert mode settings,
wherein the rollback technique involves executing tests for the one or more expert mode settings until one of the export mode settings succeeds, or rolling back the settings that did not work.

18.  A non-transitory computer-readable storage medium, which when executed 
by a processor, performs an optics troubleshooting technique of an optical 
transceiver, as follows: 
identifying a test signal from the optical transceiver;  
determining signal power associated with the test signal; 
applying one or more expert mode settings in a predefined order until an acceptable BER result is achieved over a predefined test period;  

and determining which of the one or more expert mode settings is responsible for the acceptable BER result by performing a rollback technique of all the applied one or more expert mode settings, except for the most recently applied expert mode setting, to determine one particular expert mode setting, by itself, is responsible for the acceptable BER result. 


The features of claim 40 of the present application that is not explicitly stated (underlined below) in claim 18 of the US Patent 11005563 is:
“determining signal power associate with a signal from an optical transceiver” and “wherein the rollback technique involves executing tests for the one or more expert mode settings until one of the export mode settings succeeds, or rolling back the settings that did not work”.
	Regarding the first limitation, the Patent No. 11005563 states in claim 18 “identifying a test signal from the optical transceiver, determining signal power associated with the test signal”. Based on this limitation, it can be understood by one of ordinary skill in the art that the “a signal from an optical transceiver” is in fact the “test signal” that is identified in claim 18. 
	Moreover, in a similar field of invention, Iizuka teaches wherein the rollback technique involves rolling back the settings (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. test to determine the settings) that did not work (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument as taught by Patent US 11005563 and incorporate the transceiver error rate reducing functionality of the system taught by Iizuka as this will help realize stable signal transmission in the transmission apparatus (Iizuka: paragraph [0029]).
Claim Objections
Claims 21, 31 and 40 are objected to because of the following informalities:  
The claims state “expert mode settings“. Since “expert mode settings” is not a term well known in the art, the applicant is requested to incorporate further language into the claims to explicitly state what the settings are. Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and similarly 31 and 40 state “determine signal power associated with a signal from the optical transceiver; apply one or more expert mode settings...until an acceptable bit error rate”. The step of “determining signal power” does not seem to have any relation to the remainder of the claim limitations within claim 21. There is no language stating what is being done with the determined signal power. It is also unclear what an “acceptable BER” comprises as opposed to an “unacceptable BER”. Furthermore, the claims state “executing tests…until one of the expert mode setting succeeds or rolling back the setting that did not work”. These limitations are not clear in regards to how they function i.e. each of the steps perform separate functions but the sentences depend on each other. The step of “rolling back the settings that did not work” seems to occur after “executing tests for the one or more expert mode settings”. It is not clear to the examiner how “rolling back settings” occurs as an “or” statement when according to paragraph 29 of the specification, limitation “rolling back” takes place after “executing tests” take place. Paragraph 29 states “The troubleshooting technique may execute tests for each of these settings until one of them succeeds. The troubleshooting technique may also rollback the settings that did not work”. The term “may also” does not equate to “or”. The second limitation only seems to occur when the first limitation takes place as per paragraph 29 of the specifications. If the second limitation occurs after the first limitation, it is not clear how these limitations can be “or”. Furthermore, the claim states “rolling back settings that did not work”. The limitation prior states “until one of the expert mode setting succeeds”. The applicant is requested to change the language to read “rolling back setting that did not succeed” if “did not work” equates to “did not succeed”. 
Claims 22-24, 26, 27, 29 and 30 are also rejected under 112b based on dependency on independent claim 21.
Claims 32-34, 36, 38 and 39 are also rejected under 112b based on dependency on independent claim 31
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 29, 31-34, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2018/0076925) in view of Iizuka (US 2016/0142146) in further view of Viavi (T-Berd/MTS-6000A, 8000 CSAM Specifications).
Regarding claim 21, Neal teaches a test instrument (Fig. 1, test instrument 100), comprising: a processor; a memory, which when executed by the processor, performs an optics 5troubleshooting technique of an optical transceiver (paragraph [0015], a test instrument and testing method for determining…functions…for an optoelectronic transponder…the transponder may be a transceiver that corresponds to a CFP specification and maybe a QSFP transceiver…), as follows: identify a signal from the optical transceiver (paragraph [0024], lines 26-29, test signal generated by other devices such as an internal PRBS generator of the transponder 150…; paragraph [0027], lines 1-10, the PRBS test signal send from the internal generator 220…is used by signal analyzer 140…; paragraph [0022], lines 9-11, the analyzer 140 may receive PRBS test patterns to measure performance of the transponder 150…).
Although Neal teaches a signal analyzer to measure performance of the transceiver, Neal doesn’t teach determining signal power associated with the signal; apply one or more settings in a predefined order until an acceptable BER result is achieved over a predefined test period; and 10determine which of the one or more settings is responsible for the acceptable BER result by performing a rollback technique of all of the applied settings.  
Iizuka teaches the determining signal power associated with the signal (paragraph [0037], the detector 1011 detects reception condition (reception strength) and reception quality…outputs the detected reception condition to the controller 104) from the transceiver (paragraph [0033], the CFP module 10 is removably coupled…); apply one or more settings until an acceptable BER result is achieved over a predefined test period (paragraph [0055], lines 17-23, optimal value determination unit 503 obtains an error rate for each combination of setting values that are set to the transmitter and receiver based on the information on whether or not there is an error such as bit error …; paragraph [0062], 503 performs awaiting for a predetermined time in order to obtain an error rate….); and 10determine which of the one or more settings is responsible for the acceptable BER result by performing a rollback technique of all of the applied settings  (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…; paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504; paragraph [0066], with which an error rate is reduced (for example to be a smallest value)), wherein the rollback technique involves executing tests (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. test to determine the settings) for the one of more settings until one of the settings succeeds, or rolling back the settings that did not work (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument as taught by Neal and incorporate the transceiver error rate reducing functionality of the system taught by Iizuka as this will help realize stable signal transmission in the transmission apparatus (Iizuka: paragraph [0029]).  
Although Neal in view of Iizuka teaches applying settings to determine which setting produces acceptable BER, Neal in view of Iizuka don’t teach that these settings are expert mode settings that are applied in a predefined order.
Viavi teaches that these settings are expert mode settings that are applied in a predefined order (Page 34: Optics Expert Mode comprises the preset order of settings for the different types of transceivers (CFP2, QSFP+)) wherein tests are executed for the one or more expert mode settings until one of the export mode settings succeeds (Page 34: Optics expert mode comprises the different settings that can be tested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settings taught by Neal in view of Iizuka and incorporate applying the expert mode settings until one of the settings succeed as taught by Viavi as a matter of obvious to try since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 22, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein the test signal is based on a pseudorandom binary sequence (PRBS) pattern (Neal: paragraph [0027], lines 1-10, the PRBS test signal send from the internal generator 220 ).  
Regarding claim 23, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein the optical transceiver is a pluggable to the test instrument via a port, the optical transceiver comprising at least one of the following types: C Form Factor Pluggable (CFP1/CFP2/CFP4), Quad Small Form Factor Pluggable (QSFP+/QSFP28+/QSFP56/QSFP-DD); and 20Small Form Factor Pluggable (SFP+/SFP28/SFP56/SFP-DD) (Neal: paragraph [0015], a test instrument and testing method for determining…functions…for an optoelectronic transponder…the transponder may be a transceiver that corresponds to a CFP specification and maybe a QSFP transceiver….).  
Regarding claim 24, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein the one or more expert mode settings comprise at least one of the following: ignore LOS (lack or loss of signal); application rate select; receiver equalization; CDR (clock and data recovery)Docket No. 1095.0178US1PATENT APPLICATION21 bypass; and high power mode (Viavi: Page 34: Expert Mode table shows settings ignore LOS, CDR bypass, Rx equalization settings).  
Regarding claim 25, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein the predefined order is based on similar troubleshooting 5tests associated with an optical transceiver type or family stored in the memory (Viavi: Page 34, Optics Expert Mode shows the preset order of the settings associated with an optical transceiver type or family i.e. CFP2, QSFP+, QSFP28).  
Regarding claim 29, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein determining which of the one or more expert mode settings is responsible for the acceptable BER result comprises: Viavi already teaches using expert mode settings and Izuka teaches performing the rollback technique of at least some of the applied one or more settings, except for the most recently applied setting (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting (most recently applied setting) for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. most recently applied setting. The settings that are not used, are “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal setting to the unit 504), to determine one particular setting, by itself, is responsible for the acceptable BER result (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values …with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. the setting by itself responsible for the acceptable BER; paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30).
Regarding claim 31, Neal teaches a method for performing an optics troubleshooting technique (Fig. 1, using test instrument 100) of an optical transceiver (paragraph [0015], a test instrument and testing method for determining…functions…for an optoelectronic transponder…the transponder may be a transceiver that corresponds to a CFP specification and maybe a QSFP transceiver…), the method comprising: identifying a signal from the optical transceiver (paragraph [0024], lines 26-29, test signal generated by other devices such as an internal PRBS generator of the transponder 150…; paragraph [0027], lines 1-10, the PRBS test signal send from the internal generator 220…is used by signal analyzer 140…; paragraph [0022], lines 9-11, the analyzer 140 may receive PRBS test patterns to measure performance of the transponder 150…).
Although Neal teaches a signal analyzer to measure performance of the transceiver, Neal doesn’t teach determining signal power associated with the signal; apply one or more settings in a predefined order until an acceptable BER result is achieved over a predefined test period; and 10determine which of the one or more settings is responsible for the acceptable BER result by performing a rollback technique of all of the applied settings.  
Iizuka teaches the determining signal power associated with the signal (paragraph [0037], the detector 1011 detects reception condition (reception strength) and reception quality…outputs the detected reception condition to the controller 104) from the transceiver (paragraph [0033], the CFP module 10 is removably coupled…); apply one or more settings until an acceptable BER result is achieved over a predefined test period (paragraph [0055], lines 17-23, optimal value determination unit 503 obtains an error rate for each combination of setting values that are set to the transmitter and receiver based on the information on whether or not there is an error such as bit error …; paragraph [0062], 503 performs awaiting for a predetermined time in order to obtain an error rate….); and 10determine which of the one or more settings is responsible for the acceptable BER result by performing a rollback technique of all of the applied settings (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…; paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504; paragraph [0066], with which an error rate is reduced (for example to be a smallest value)), wherein the rollback technique involves executing tests (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. test to determine the settings) for the one of more settings until one of the settings succeeds, or rolling back the settings that did not work (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the test instrument as taught by Neal and incorporate the transceiver error rate reducing functionality of the system taught by Iizuka as this will help realize stable signal transmission in the transmission apparatus (Iizuka: paragraph [0029]).  
Although Neal in view of Iizuka teaches applying settings to determine which setting produces acceptable BER, Neal in view of Iizuka don’t teach that these settings are expert mode settings that are applied in a predefined order.
Viavi teaches that these settings are expert mode settings that are applied in a predefined order (Page 34: Optics Expert Mode comprises the preset order of settings for the different types of transceivers (CFP2, QSFP+)) wherein tests are executed for the one or more expert mode settings until one of the export mode settings succeeds (Page 34: Optics expert mode comprises the different settings that can be tested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settings taught by Neal in view of Iizuka and incorporate applying the expert mode settings until one of the settings succeed as taught by Viavi as a matter of obvious to try since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
15Regarding claim 32, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31, wherein the signal is based on a pseudorandom binary sequence (PRBS) pattern (Neal: paragraph [0027], lines 1-10, the PRBS test signal send from the internal generator 220 ).  
Regarding claim 33, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31, wherein the optical transceiver is a pluggable to the test instrument via a port, the optical transceiver comprising at least one of 20the following types: C Form Factor Pluggable (CFP1/CFP2/CFP4), Quad Small Form Factor Pluggable (QSFP+/QSFP28+/QSFP56/QSFP-DD); and Small Form Factor Pluggable (SFP+/SFP28/SFP56/SFP-DD) (Neal: paragraph [0015], a test instrument and testing method for determining…functions…for an optoelectronic transponder…the transponder may be a transceiver that corresponds to a CFP specification and maybe a QSFP transceiver….).  
Regarding claim 34, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31, wherein the one or more expert mode settingsDocket No. 1095.0178US1PATENT APPLICATION 23 comprise at least one of the following: ignore LOS (lack or loss of signal); application rate select; receiver equalization; CDR (clock and data recovery) bypass; and high power mode (Viavi: Page 34: Expert Mode table shows settings ignore LOS, CDR bypass, Rx equalization settings).  
Regarding claim 38, Neal in view of Iizuka in further view of Viavi teaches the mryhod of claim 31, wherein determining which of the one or more expert mode settings is responsible for the acceptable BER result comprises: Viavi already teaches using expert mode settings and Izuka teaches performing the rollback technique of at least some of the applied one or more settings, except for the most recently applied setting (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting (most recently applied setting) for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. most recently applied setting. The settings that are not used, are “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal setting to the unit 504), to determine one particular setting, by itself, is responsible for the acceptable BER result (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values …with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. the setting by itself responsible for the acceptable BER; paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30).
5Regarding claim 40, Neal teaches a non-transitory computer-readable storage medium, which when executed by a processor (Fig. 1, within test instrument 100), performs an optics troubleshooting technique of an optical transceiver (paragraph [0015], a test instrument and testing method for determining…functions…for an optoelectronic transponder…the transponder may be a transceiver that corresponds to a CFP specification and maybe a QSFP transceiver…), as follows: identifying a signal from the optical transceiver (paragraph [0024], lines 26-29, test signal generated by other devices such as an internal PRBS generator of the transponder 150…; paragraph [0027], lines 1-10, the PRBS test signal send from the internal generator 220…is used by signal analyzer 140…; paragraph [0022], lines 9-11, the analyzer 140 may receive PRBS test patterns to measure performance of the transponder 150…).
Although Neal teaches a signal analyzer to measure performance of the transceiver, Neal doesn’t teach determining signal power associated with the signal; apply one or more settings in a predefined order until an acceptable BER result is achieved over a predefined test period; and 10determine which of the one or more settings is responsible for the acceptable BER result by performing a rollback technique of all of the applied settings.  
Iizuka teaches the determining signal power associated with the signal (paragraph [0037], the detector 1011 detects reception condition (reception strength) and reception quality…outputs the detected reception condition to the controller 104) from the transceiver (paragraph [0033], the CFP module 10 is removably coupled…); apply one or more settings until an acceptable BER result is achieved over a predefined test period (paragraph [0055], lines 17-23, optimal value determination unit 503 obtains an error rate for each combination of setting values that are set to the transmitter and receiver based on the information on whether or not there is an error such as bit error …; paragraph [0062], 503 performs awaiting for a predetermined time in order to obtain an error rate….); and 10determine which of the one or more settings is responsible for the acceptable BER result by performing a rollback technique of all of the applied settings  (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…; paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504; paragraph [0066], with which an error rate is reduced (for example to be a smallest value)), wherein the rollback technique involves executing tests (paragraph [0055], lines 17-23, The optimal value determination unit 503 determines a combination of setting values…with which an error rate when data is transmitted and received is reduced, that is a combination of optimal value…i.e. test to determine the settings) for the one of more settings until one of the settings succeeds, or rolling back the settings that did not work (paragraph [0056], lines 1-3, The optimal value setting unit 504 performs, based on the combination of optimal values determined by unit 503, setting for transmission and reception in the electrical interface 30 i.e. unit 503 obtains an error rate for each combination of setting values (which are the different settings). Then 503 determines a combination of setting values with which an error rate is reduced i.e. a combination of optimal points. Unit 504 then performs, based on these optimal values, which setting values to use. Thus the combinations of the setting values that are not used, are in a sense “rolledback” since these are not utilized anymore and the unit 503 "rollsback" these settings and sends the optimal settings to the unit 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument as taught by Neal and incorporate the transceiver error rate reducing functionality of the system taught by Iizuka as this will help realize stable signal transmission in the transmission apparatus (Iizuka: paragraph [0029]).  
Although Neal in view of Iizuka teaches applying settings to determine which setting produces acceptable BER, Neal in view of Iizuka don’t teach that these settings are expert mode settings that are applied in a predefined order.
Viavi teaches that these settings are expert mode settings that are applied in a predefined order (Page 34: Optics Expert Mode comprises the preset order of settings for the different types of transceivers (CFP2, QSFP+)) wherein tests are executed for the one or more expert mode settings until one of the export mode settings succeeds (Page 34: Optics expert mode comprises the different settings that can be tested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settings taught by Neal in view of Iizuka and incorporate applying the expert mode settings until one of the settings succeed as taught by Viavi as a matter of obvious to try since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 26-28, 30, 35-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2018/0076925) in view of Iizuka (US 2016/0142146) in further view of Viavi (T-Berd/MTS-6000A, 8000 CSAM Specifications) in further view of Viavi2 (T-Berd/MTS-6000A, 8000 CSAM Compact, unparalleled network testing versatility).
Regarding claim 26, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein the predefined order is based on the transceiver (Viavi: Page 34: Optics Expert Mode comprises the preset order of settings for the different types of transceivers i.e. CFP2 comprises predefined order of settings Tx pre-emphasis, Rx equalization, Clock divider, QSFP+ comprises predefined order of settings Tx, Rx Invert Polarity, Tx, Rx Ignore LOS…).  
Although Viavi teaches that the order of settings is based on the transceiver type, Viavi doesn’t explicitly show that the transceiver can be selected based on user input. 
Viavi2 teaches wherein setting can be changed based on user input to select different transceivers (Page 2, Troubleshooting with Optics test: the diagram shows that the user can select to test CFP2 or QSFP+).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to select different transceivers to enable different tests as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).
10Regarding claim 27, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21.
Neal in view of Iizuka in further view of Viavi don’t teach wherein the predefined test period is based on user input.  
Viavi2 teaches wherein the predefined test period is based on user input (Page 2, Troubleshooting with Optics Test: the diagram shows that the user can select from different test durations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to select from different test durations as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).
Regarding claim 28, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21.
Neal in view of Iizuka in further view of Viavi doesn’t teach wherein the acceptable BER result is based 15on user input.  
Viavi2 teaches wherein the acceptable BER result is based 15on user input (Page 2, Troubleshooting with Optics Test: the diagram shows that the user can select from different BER thresholds).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to select from different thresholds as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).
Regarding claim 30, Neal in view of Iizuka in further view of Viavi teaches the test instrument of claim 21, wherein the troubleshooting technique involves generating and outputting a report (Viavi: Page 34, optical self-test: report generation)
Neal in view of Iizuka in further view of Viavi don’t teach wherein the self-test comprises outputting a report comprising results of the self-test to a user via a display screen.  
Viavi2 shows outputting a report comprising results to user via a display screen (Page 2, Troubleshooting with Optics Test: the diagram shows results of the self-test on a display for the user to view).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to display test results on a display screen as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).
5Regarding claim 35, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31, wherein the predefined order is based on the transceiver (Viavi: Page 34: Optics Expert Mode comprises the preset order of settings for the different types of transceivers i.e. CFP2 comprises predefined order of settings Tx pre-emphasis, Rx equalization, Clock divider, QSFP+ comprises predefined order of settings Tx, Rx Invert Polarity, Tx, Rx Ignore LOS…).  
Although Viavi teaches that the order of settings is based on the transceiver type, Viavi doesn’t explicitly show that the transceiver can be selected based on user input. 
Viavi2 teaches wherein setting can be changed based on user input to select different transceivers (Page 2, Troubleshooting with Optics test: the diagram shows that the user can select to test CFP2 or QSFP+).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to select different transceivers to enable different tests as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).  
10Regarding claim 36, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31.
 Neal in view of Iizuka in further view of Viavi don’t teach wherein the predefined test period is based on user input.  
Viavi2 teaches wherein the predefined test period is based on user input (Page 2, Troubleshooting with Optics Test: the diagram shows that the user can select from different test durations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to select from different test durations as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).
Regarding claim 37, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31.
Neal in view of Iizuka in further view of Viavi doesn’t teach wherein the acceptable BER result is based 15on user input.  
Viavi2 teaches wherein the acceptable BER result is based 15on user input (Page 2, Troubleshooting with Optics Test: the diagram shows that the user can select from different BER thresholds).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to select from different thresholds as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).
Regarding claim 39, Neal in view of Iizuka in further view of Viavi teaches the method of claim 31, wherein the troubleshooting technique involves generating and outputting a report (Viavi: Page 34, optical self-test: report generation)
Neal in view of Iizuka in further view of Viavi don’t teach wherein the self-test comprises outputting a report comprising results of the self-test to a user via a display screen.  
Viavi2 shows outputting a report comprising results to user via a display screen (Page 2, Troubleshooting with Optics Test: the diagram shows results of the self-test on a display for the user to view).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the test instrument taught by Neal in view of Iizuka in further view of Viavi and incorporate the ability to display test results on a display screen as taught by Viavi2 so that the user can diagnose transceiver issues and help them run error-free using the test instrument (Viavi2: Page 1, Key Benefits, Bullet 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637